Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2008

Aruanno v. Spagnuolo
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4276




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Aruanno v. Spagnuolo" (2008). 2008 Decisions. Paper 841.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/841


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 07-4276
                                 ___________

                            JOSEPH ARUANNO,

                                            Appellant

                                       v.

                 TINA SPAGNUOLO; DR. MERRILL MAIN;
                 MR. NORTON, S.W.; MS. KEARNEY, S.W.

                  ____________________________________

                On Appeal from the United States District Court
                           for the District of New Jersey
                      (D.C. Civil Action No. 07-cv-02056)
                District Judge: Honorable Dennis M. Cavanaugh
                  ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 June 2, 2008

             Before: RENDELL, JORDAN and ROTH, Circuit Judges

                          Opinion filed: July 15, 2008
                                ___________

                                  OPINION
                                 ___________

PER CURIAM

         Proceeding pro se and in forma pauperis (“IFP”), Joseph Aruanno appeals
the District Court’s dismissal of his complaint.

              Aruanno, who is civilly confined at the Special Treatment Unit (“STU”) in

Kearney, New Jersey pursuant to the New Jersey Sexually Violent Predators Act (SVPA),

filed a pro se lawsuit under 42 U.S.C. § 1983 against four individuals at the STU. He

alleges that the defendants have retaliated against him for exercising his rights under the

First and Fifth Amendments. Convicted sex offenders confined at the STU are required

to participate in treatment sessions during which they are told disclose their past, sexually

violent behavior to other group members. Aruanno refuses to participate vocally in these

sessions, because he argues that he is being compelled to confess to crimes that he has not

committed. Since he has refused to reveal his sexual history during these therapy

sessions, the defendants have withheld certain privileges, such as his job (including

unpaid back wages), television, and stereo. They have also placed him in “treatment

refusal status,” thereby impeding his progression through the program.

              After screening the complaint under 28 U.S.C. § 1915(e)(2)(B), the District

Court allowed Aruanno’s First Amendment claim to proceed, but dismissed Aruanno’s

Fifth Amendment claim, concluding that he could no longer claim a right against self-

incrimination.1 The court further noted that any possibility that his admissions during his

treatment program could lead to further prosecution was “remote and speculative.” Later,



  1
    The District Court dismissed Aruanno’s Fifth Amendment claim without prejudice,
giving him an opportunity to amend his complaint to plead facts demonstrating
compulsion. However, Aruanno failed to file an amended complaint.

                                              2
the District Court granted the defendants’ motion pursuant to Federal Rule of Civil

Procedure 12(b)(6) to dismiss the surviving claim on qualified immunity grounds.

Aruanno timely appealed.

              We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a

District Court’s grant of a motion to dismiss. See Altson v. Parker, 363 F.3d 229, 232-33

(3d Cir. 2004).

                                             I.

              The Fifth Amendment Self-Incrimination Clause provides that no person

“shall be compelled in any criminal [proceeding] to be a witness against himself.” This

right, however, does not apply in the absence of compulsion. See Lefkowitz v.

Cunningham, 431 U.S. 801, 806 (1977). And, “[n]ot all pressure necessarily ‘compel[s]

incriminating statements.” McKune v. Lile, 536 U.S. 24, 49 (2002)(O’Connor J.,

concurring in the judgment). In McKune, a plurality of the Supreme Court addressed the

constitutionality of a Kansas prison treatment program that withheld privileges from

inmates convicted of sex offenses who refused to disclose the details of their prior

sexually violent histories during therapy. Id. As the court found, there is no compulsion

triggering a right under the Fifth Amendment where the consequences of an inmate’s

refusal to participate in a therapy program are related to its objectives and impose no

“atypical and significant hardships” in relation to the ordinary incidents of imprisonment.

Id. Instead, the Fifth Amendment protects against “real dangers, not remote and



                                             3
speculative possibilities.” Zicarelli v. N.J. State Comm’n of Investigation, 406 U.S. 472,

478 (1972).

              In this case, Aruanno’s claim cannot succeed, because he does not

demonstrate that he faces the possibility of a penalty “so great as to constitute

compulsion” under the Fifth Amendment. McKune, 536 U.S. at 49. Aruanno argues that

the consequence for his refusal to participate in the group therapy sessions – the denial of

a prison job, television and other similar privileges – compels him to reveal potentially

incriminating statements in the group therapy sessions. We disagree. The deprivation of

a prison job may pressure Aruanno to participate vocally in the group therapy sessions,

but it does not compel him within the meaning of the Fifth Amendment. Moreover,

Aruanno neither shows a grave possibility of prosecution for disclosing his prior violent

sexual history, nor does he anticipate parole proceedings where such information would

be revealed and, as a result, lengthen his period of confinement. See Zicarelli, 406 U.S.

at 478. Accordingly, we conclude that the District Court correctly dismissed this claim.

                                              II.

              The First Amendment right to freedom of thought encompasses “the right to

refrain from speaking at all.” Wooley v. Maynard, 430 U.S. 705, 714 (1977). However,

it is well established that in the penological context, “an inmate does not retain those First

Amendment rights that are inconsistent with his status as a prisoner or with the

penological objectives of the corrections system.” Jones v. North Caroline Prisoners’



                                              4
Labor Union, Inc., 433 U.S. 119, 129 (1977)(quoting Pell v. Procunier, 417 U.S. 817

(1974)). Nevertheless, we note that other courts have determined that, for the purposes of

the First Amendment, a detained sexually violent predator’s “refusal to recognize [his]

‘illness’ or affirmatively participate in treatment is not inherently inconsistent with the

purposes for which [sexually violent predators] are detained.” See Hydrick v. Hunter,

500 F.3d 978, 991-92 (9 th Cir. 2007).

              Despite that, Aruanno cannot obtain relief under this claim. He alleges that

defendants are denying him a job and other privileges for not participating vocally in

treatment. But even so, these consequences for refusing to describe his past sexual

behavior are not so severe that participation in treatment is essentially compulsory. See,

e.g., McKune, 536 U.S. at 49 (finding that, in a case where an inmate refused to

participate in a sexual abuse treatment program, certain changes in living conditions, such

as restrictions in visitation privileges, reduction in wages from prison employment, and a

transference from a medium security to maximum security facility program, were not

“serious enough” to constitute unconstitutional compulsion). Accordingly, we cannot

conclude that Aruanno is being compelled to speak so as to trigger a right under the First

Amendment.

              In any case, we agree with the District Court that the defendants are entitled

to qualified immunity. When evaluating whether qualified immunity relieves defendants

of liability for damages arising from a civil rights suit, we must evaluate whether their



                                               5
conduct violated clearly established statutory or constitutional law of which a reasonable

person would have known. See Berg v. County of Allegheny, 219 F.3d 261, 272 (3d Cir.

2000). In this case, even if we were to conclude that Aruanno had a right to refrain from

disclosing his past sexual history and we have not so concluded, we could not hold that

the right is clearly established under the First Amendment, and that it was one of which

defendants should have been aware. See, e.g., Hydrick, 500 F.3d at 992. This is

particularly so since the group therapy sessions appear to be related to the purposes for

which Aruanno has been civilly confined. And, we have not yet established what

constitutional limits, if any, there are on the state’s conditioning of privileges for confined

sexually violent predators on vocally participating in these kinds of therapy programs.

       Accordingly, we will affirm the judgment of the District Court.




                                               6